687 S.E.2d 481 (2009)
STATE
v.
Jathiyah AL-BAYINNAH.
No. 550A03-2.
Supreme Court of North Carolina.
November 10, 2009.
Elizabeth Hambourger, Durham, for Jathiyah al-Bayinnah.
Edwin W. Welch, Special Deputy Attorney General, for State of NC.
The following order has been entered on the motion filed on the 6th of November 2009 by Defendant-Appellant for Extension of Time to File Petition for Writ of Certiorari:
"Motion Allowed. Defendant shall have up to and including the 4th day of January, 2010. By order of the Court in conference this the 10th of November 2009."